Mr. Justice Breese delivered the opinion of the Court: Parsons sold to Harvey a sawing machine for nine hundred and seventy-five dollars, guaranteed to be in all respects as good as a new machine, and in perfect order. The terms of payment were one hundred and fifty dollars in cash, and the balance in Lake Superior pig iron, delivered in Chicago during the season, at twenty-six dollars per ton, or, if not paid in this season, at the option of the seller, the purchase-money to be on interest from December first until the iron is delivered next spring. The contract bears date, Chicago, July 15,-1861. The suit was brought January third, 1862, and a verdict and judgment for Parsons. The only questions we have considered are, the meaning of this contract with reference to the time of the commencement of the suit, and in whom was the title to the machine at the time of the contract. Hpon the first question, the iron was to be delivered in Chicago during the season, which is understood to mean the season of navigation on the lakes, or, if not paid in the season, at the option of Parsons, the purchase-money was to be on interest from the first of December until the next spring, when the iron was to be delivered. Parsons, then, reserving the option of receiving the iron in the fall, was under the necessity of making a demand for the iron, which demand would have determined his option. By neglecting this, Harvey had until the spring of 1862 in which to deliver the iron, he paying interest on the deferred payment from the first of December, 1861. In other words, Parsons, by not declaring his option in the fall, elected to have his pay in iron the next spring, with interest from December first. Harvey, then, having until the spring of 1862 within which to make payment, with interest from first of December, 1861, was not liable to an action so early as January, 1862. It was prematurely brought. On the question of title to the machine, we think there can be no doubt it was in Parsons when he sold it. This is abundantly proved by the deposition of John A. McCulloch, of whom Parsons purchased. The suit having been brought before a cause of action had arisen, the judgment must be reversed. ; Judgment reversed.